Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratnakar (US 20070241927).

Referring to Claim 1.  Ratnakar discloses a system for enabling access to resources comprising:
(a)    a server (CCS, refer to par 0013);
(b)    a set of user devices in communication with the server (user devices. refer to par 0012); and
(c)    a set of sensors in communication with the server, wherein the sensors are positioned within a cabin of an airplane and configured to provide information associated with a plurality of resources within the airplane (sensors, such as the Lavatory door locks, refer to par 0014, heat sensors, motion sensors, refer to par 0015);
wherein the server is configured to:
(i)    receive a set of sensor data from the set of sensors, the set of sensor data comprising a set of resource data and a set of environment data (receive status of the activities happen in airplane, refer to par 0014, 0015), wherein:
(A)    the set of resource data indicates a resource status for each of the plurality of resources (status information received and provided such information, refer to par 0014, 0015, 0017), and
(B)    the set of environment data indicates an environment status of the area of the cabin proximate to one or more of the plurality of resources (status information provided about the airplane information, refer to par 0014, 0015, and 0017),

(iii)    in response to a request associated with a resource of the plurality of resources from a user device of the set of user devices, provide an indication of the availability and the user demand for the resource to the user device (user sent in request of requesting reserving of lavatory unit, and user receive reservation number, refer to par 0017),
(iv)    determine whether the availability and the user demand for the resource indicates high utilization of the resource (refer to par 0017, lavatory is not available within the predetermined time period, reassign the user to different unit based on user’s proximity), and
(v)    where the resource is associated with high utilization, identify a substitute resource from the plurality of resources that is associated with low utilization and provide an indication of the availability and the user demand for the substitute resource to the user device (reassigned the lavatory based on user’s proximity, due to the high usage/not available within the predetermine time period, refer to par 0017).

Referring to Claim 2.  Ratnakar disclosed the system of claim 1, Ratnakar discloses wherein the set of sensors comprises a first utilization sensor configured to indicate whether the resource is in use by a person and a second utilization sensor configured to indicate whether any other persons are waiting at the resource (system indicate lavatory is in use, and motion sensor, 

Referring to Claim 3.  Ratnakar disclosed the system of claim 2, Ratnakar discloses wherein the resource is a restroom, the first utilization sensor comprises an occupancy sensor configured to detect the person within the restroom (seat sensor, motion sensor, motion sensor, refer to par 0015), and the second utilization sensor comprises an imaging device configured to capture images of the area proximate to the restroom (camera mounted, refer to par 0015).

Referring to Claim 4. Ratnakar disclosed the system of claim 2, Ratnakar discloses wherein the resource is a restroom, the first utilization sensor comprises a latch sensor configured to detect whether a door of the restroom has been locked, and the second utilization sensor comprises an imaging device configured to capture images of the area proximate to the restroom (door open/close, refer to par 0015, and camera capture the proximity of the lavatory, refer to par 0015, 0018, 019).

Referring to Claim 5, Ratnakar disclosed the system of claim 2, Ratnakar discloses wherein the server is configured to receive an occupancy signal from the first utilization sensor and, in response, activate an external indicator associated with the restroom to provide an indication that the resource is in use (lights outside the lavatory system, refer to par 0013).

Referring to Claim 7.  Ratnakar disclosed the system of claim 1, Ratnakar discloses wherein the set of user devices comprises one or more of:
(i)    a smartphone (refer to par 0012, 0013 user peripheral device can be a telephone),
(ii)    a seatback device (refer to 0013, 0018, on the seats console),    and
(iii)    an armrest device.

Referring to Claim 9,  Ratnakar disclosed the system of claim 1, Ratnakar discloses wherein the server is further configured to:
(i)    determine utilization for one or more of the plurality of resources (determine the usage of lavatory units, refer to par 0017),
(ii)    identify a set of available resources from the plurality of resources based on the determined utilization (determine whether other lavatory units are available, refer to par 0017), and
(iii)    provide an indication of availability for one or more of the set of available resources to one or more of the set of user devices (re-assigned the lavatory units, refer to par 0017and provide a notice to passenger, 0017).

Referring to Claim 10, Ratnakar disclosed the system of claim 9, Ratnakar discloses wherein the server is further configured to provide the indication of availability of one or more of the set of available resources not in response to any request associated with the one or more of the set of available resources (system automatically detect and reallocate the assignment of lavatory reservation based on the predetermine time, not in response to any request, par 0017).


Referring to Claims 18-20, claims are rejected under similar rational as claims 1-5, 7, 9, and 10.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar (US 20070241927) in view Garing et al hereinafter Garing (US 20170283086). 

Referring to Claim 11.  Ratnakar disclosed the system of claim 1, Although Ratnakar disclosed the invention substantially as claimed, Ratnakar did not explicitly disclosing “wherein the set of sensors comprises a set of seat sensors positioned in each of a plurality of seats within the cabin, and wherein the server is further configured to receive a set of seat sensor data as part of the set of sensor data, wherein the set of seat sensor data describes characteristics of the plurality of seats.” 
Garing, in analogous art, discloses “wherein the set of sensors comprises a set of seat sensors positioned in each of a plurality of seats within the cabin, and wherein the server is further configured to receive a set of seat sensor data as part of the set of sensor data, wherein the set of seat sensor data describes characteristics of the plurality of seats. (refer to Claims 1 and 10 of the Ratnakar)”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Garing because Garing’s teaching would allow the system of Ratnakar to provide overall reports on the nonconforming issues and status of the aircraft.  

Referring to Claim 12.  Ratnakar and Garing disclosed the system of claim 11, Garing discloses wherein the server is further configured to determine whether each of the plurality of seats is occupied based on the set of seat sensor data (claim 10 of Garing).


Referring to Claim 13.  Ratnakar and Garing disclosed the system of claim 11, Garing discloses wherein the set of seat sensors comprises a set of seat position sensors (deflection sensors, refer to par 0006, 0015), and wherein the server is further configured to determine a seat position for each of the plurality of seats based on the set of seat sensor data from the set of seat position sensors. (refer to par 0015)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Garing because Garing’s teaching would allow the system of Ratnakar to provide overall reports on the nonconforming issues and status of the aircraft.  

Referring to Claim 14.  Ratnakar and Garing disclosed the system of claim 11, Garing discloses wherein the server is further configured to determine whether the set of seat sensor data indicates, for each of the plurality of seats (sensors on the seats), whether an occupant of that seat is sleeping (refer to par 0137).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Garing because Garing’s .  


Claims 6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar (US 20070241927) in view Penilla et al hereinafter Penilla (US 20190265868). 
.  
Referring to Claim 6. Ratnakar disclosed the system of claim 1.  
Although Ratnakar disclosed the invention substantially as claimed, Ratnakar did not explicitly disclose “wherein the server is further configured to: (i)    determine whether a path connecting the resource and a location of the user device is obstructed based on the set of sensor data, and (ii)    where the path is obstructed provide the indication of the availability and the user demand for the substitute resource to the user device.”
Penilla, in analogous art, discloses wherein the server is further configured to:
(i)    determine whether a path connecting the resource and a location of the user device is obstructed based on the set of sensor data (area outside the bathroom are crowded, refer to par 0091) and, 
(ii)    where the path is obstructed provide the indication of the availability and the user demand for the substitute resource to the user device (refer to 0102).”


Referring to Claim 8.  Ratnakar disclosed the system of claim 7.  Although Ratnakar disclosed the invention substantially as claimed, Ratnakar did not explicitly disclose “wherein the smartphone is configured to act as a sensor of the set of sensors”
Penilla, in analogous art, discloses wherein the server is further configured to: “wherein the smartphone is configured to act as a sensor of the set of sensors (refer to par 0096, 0097)”.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Penilla because Penilla’s teaching would allow the system of Ratnakar to provide flexibility to control the environmental settings on the aircraft.  

Referring to Claim 17.  Ratnakar disclosed the system of claim 1, Although Ratnakar disclosed the invention substantially as claimed, Ratnakar did not explicitly disclose “wherein the set of user devices comprise a set of seatback media devices, and wherein the server is further to wherein the set of user devices comprise a set of seatback media devices, and wherein the server is further configured to: (i) receive a set of media data from the set of seatback media devices, and

Penilla, in analogous art, discloses wherein the set of user devices comprise a set of seatback media devices, and wherein the server is further configured to:
(i) receive a set of media data from the set of seatback media devices (receive learning behavior from the passengers, refer to par 0014, 0102, 0103), and
(ii) determine a use status for each of the set of seatback media devices, wherein the use status describes content that is being viewed on each of the set of seatback media devices (users history content view monitor and recorded, control the video to be displayed, refer to par 0014, 0027, 0038, 0101, 0182).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Penilla because Penilla’s teaching would allow the system of Ratnakar to provide flexibility to control the environmental settings on the aircraft.  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnakar (US 20070241927) in view Shah et al hereinafter Shsh (US 20190042175).

Referring to Claim 15.  Ratnakar disclosed the system of claim 1, wherein the set of sensors comprises a cart sensor positioned in each of a plurality of service carts, and wherein the server is further configured to: (i)    receive a set of cart sensor data as part of the set of sensor data, and  (ii)    determine a status for each of the plurality of service carts based on the set of cart sensor data.
Although Ratnakar disclosed the invention substantially as claimed, Ratnakar did not explicitly disclosing set of sensors comprises a cart sensor positioned in each of a plurality of service carts, and wherein the server is further configured to: (i) receive a set of cart sensor data as part of the set of sensor data, and (ii)    determine a status for each of the plurality of service carts based on the set of cart sensor data.
	Shah, in analogous art, discloses set of sensors (sensors, refer to par 0056) comprises a cart sensor (refer to par 0056) positioned in each of a plurality of service carts (service carts, refer to par 0005), and wherein the server is further configured to: (i)    receive a set of cart sensor data as part of the set of sensor data, and (ii)    determine a status for each of the plurality of service carts based on the set of cart sensor data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Shah because Shah’s teaching would allow the system of Ratnakar to properly provide timely control and provide display information in according to the sensing functions.   

Referring to Claim 16. Ratnakar disclosed the system of claim 15, Shah wherein the status for each of the plurality of service carts comprises a position for that service cart within the cabin (refer to par 0015).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ratnakar with Shah because Shah’s teaching would allow the system of Ratnakar to properly provide timely control and provide display information in according to the sensing functions.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAREN C TANG/Primary Examiner, Art Unit 2447